Stewart, J.,
delivered the opinion of the Court.
It appears, that since the trial of this case in the Circuit Court, and pending this appeal, the Act of 1816, ch. 213, has been passed, superseding the Act of 1861, ch. 390, under which the prosecution was instituted; the conviction of the appellant must therefore fail.
Whether considered as an amending or repealing statute, sec. 55 of the Code of Public Local Laws pf Anne Arundel County, as it stood at the time of the prosecution, has been abrogated or modified, in important particulars. There is no law, now in existence, which would enable the Court to pronounce judgment upon the verdict
Pending cases are not excepted, or reserved, in the repealing law of the late session.
The repeal of a law imposing a penalty, is, of itself, a remission of the penalty, where there is no reservation.
A party cannot he adjudged guilty after the law, under which he may have been prosecuted and convicted, has been repealed, although the offence may have been committed before the repeal.
*51(Decided 15th June, 1876.)
The decision of the Court must he in accordance with the law as it stands at the time of the final judgment. Keller vs. State, 12 Md., 322.
It follows, that the indictment and proceeding in this case must he quashed, and it is unnecessary to decide upon the point made and noted in the hill of exceptions.

Indictment quashed.